CONFIDENTIAL TREATMENT HAS BEEN REQUESTED BY MERRILL LYNCH & CO., INC. PURSUANT TO 17 C.F.R. § 200.83.THIS LETTER OMITS THE CONFIDENTIAL INFORMATION INCLUDED IN THE UNREDACTED VERSION OF THE LETTER DELIVERED TO THE DIVISION OF CORPORATION FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION AND ASTERISKS DENOTE SUCH OMISSIONS. Christopher Hayward Finance Director 4 World Financial Center North Tower New York, New York 10080 (212) 449-0778 March 7, VIA ELECTRONIC DELIVERY Mr. Rufus Decker Accounting Branch Chief Securities and Exchange Commission 100 F Street, NE, Mail Stop 7010 Washington, DC20549 Re: Merrill Lynch & Co., Inc. Form 10-K for the Fiscal Year ended December 29, 2006 Forms 10-Q for the Fiscal Quarters ended March 30, 2007 and June 29, 2007 File No. 1-7182 Dear Mr.
